Dear Senator Melton:
This letter is in response to your request for an opinion asking:
         "Is a fire protection district authorized under Chapter 321 of the Revised Statutes of Missouri to provide fire protection services to people living outside the district, regardless of whether they live in the county which contains the district or whether they live in an adjoining county, for an annual fee to individuals desiring this service?"
We find no provision for the furnishing of such services to individuals for a fee outside of the limits of the fire protection district. Section 321.220, RSMo, is clear in this respect in that it provides that the board of directors of the fire protection district for the purpose of providing such fire protection "to the property within the district" has certain enumerated powers.
It is our view that this express limitation of the powers means that the board of directors cannot furnish such services to individuals for a fee outside the district limits.
While it is also clear that the board of directors does have the power under § 321.220 (4) to enter into certain contracts, as provided, which may possibly include some services under certain circumstances outside of the district, the situation you present does not involve any such agreement.
Very truly yours,
                                  JOHN ASHCROFT Attorney General